DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0312258 to Swanson, hereinafter Swanson ‘258.
Regarding claim 1, Swanson ‘258 teaches (Fig 1-5) a spinal cord stimulation device (abstract) comprising: (a) an elongate lead body (stimulation lead body 120, 300; para 0029); (b) an electrode body disposed at one end of the elongate lead body (electrode 502; para 0041); and (c) a flexible section disposed along a length of the elongate lead body (“serpentine” portion of 301; para 0029-0031), wherein the elongate lead body is a thin film component (para 0029-0031: “flex film component”).
Regarding claim 3, Swanson ‘258 further teaches wherein the flexible section has a first end coupled to a distal portion of the elongate lead body (Fig 3: rightmost end of serpentine portion 301 coupled to straight distal end of 300 having 303-1 and 303-2) and a second coupled to a proximal portion of the elongate lead body (Fig 3: leftmost end of serpentine section 301 coupled to straight proximal end of 300).

Regarding claim 5, Swanson ‘258 further teaches wherein the flexible section is moveable between a retracted configuration and an extended configuration (Fig 3: 301 capable of elastic elongation under stretching force, retracted configuration when no force is applied; para 0031).
Regarding claim 6, Swanson ‘258 further teaches wherein the flexible section comprises an S-shaped configuration (Fig 3; para 0031: serpentine configuration of 301), wherein the S-shaped configuration is moveable between a retracted configuration and an extended configuration (Fig 3: 301 capable of elastic elongation under stretching force, retracted configuration when no force is applied; para 0031).
Regarding claim 7, Swanson ‘258 further teaches wherein the flexible section comprises a tubular component (Fig 3: insulative material 302 shown as a tube; para 0037), wherein the S-shaped configuration is disposed within the tubular component (Fig 3: 301 disposed within 302).
Regarding claim 8, Swanson ‘258 further teaches at least one flexible restraint (Fig 3: elastic tube 304), wherein the at least one flexible restraint is attached to the S-shaped configuration (Fig 3; para 0037: 301 and 304 are adhered together).
Regarding claim 9, Swanson ‘258 further teaches wherein the at least one flexible restraint is attached at a first end to the S-shaped configuration (Fig 3; para 0037: 301 and 304 are adhered together) and is attached at a second end to the tubular component (Fig 3; para 0035-0037).
Regarding claim 10, Swanson ‘258 further teaches wherein the flexible section comprises an accordion-like configuration, a plurality of folds or curves, a spiral configuration, a mesh configuration, or a plurality of cords (Fig 3; para 0031: flex film component 301 is provided with a serpentine configuration within lead body 300).

Regarding claim 12, Swanson ‘258 further teaches a flexible section disposed within the electrode body (Fig 3, 5: 303-1, 303-2 disposed on flex film material making distal end of electrode body flexible; para 0029-0031).
Regarding claim 13, Swanson ‘258 teaches (Fig 1-5) a spinal cord stimulation device (abstract) comprising: (a) an elongate lead body (stimulation lead body 120, 300; para 0029); (b) an electrode body disposed at one end of the elongate lead body (electrode 502; para 0041); and (c) a flexible section disposed within the electrode body (para 0029-0031: flexible feature can be along entire length of body), wherein the elongate lead body is a thin film component (para 0029-0031: “flex film component”).
Regarding claim 15, Swanson ‘258 further teaches wherein the stimulation device is a percutaneous lead device or a paddle lead device (Fig 2C; para 0022).
Regarding claim 16, Swanson ‘258 further teaches wherein the flexible section is moveable between a retracted configuration and an extended configuration (Fig 3: 301 capable of elastic elongation under stretching force, retracted configuration when no force is applied; para 0031).
Regarding claim 17, Swanson ‘258 further teaches wherein the flexible section comprises a mesh configuration or a plurality of cords (Fig 3; para 0029-0030: 303-1 and 303-2 each consist of 8 elongated traces).
Regarding claim 18, Swanson ‘258 further teaches a flexible section disposed along the length of the elongate lead body (Fig 3; para 0029-0031: serpentine section of 301).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson ‘258 in view of US 2007/0088417 to Schouenborg, hereinafter Schouenborg.
Regarding claim 2, Swanson ‘258 discloses the limitations of claim 1, but does not disclose at least two attachment barbs disposed on the electrode body.
However, Schouenborg teaches at least two attachment barbs disposed on the electrode body (Fig 1-5; para 0041: integral barbs 5 have tips 6 from electrode rod 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode body of Swanson ‘258 with at least two attachment barbs disposed on the electrode body, as taught by Schouenborg, for purpose of enabling the electrode to become even better anchored if submitted to a force seeking to withdraw it from a tissue (para 0011).
Regarding claim 14, Swanson ‘258 discloses the limitations of claim 13, but does not disclose at least two attachment barbs disposed on the electrode body.
However, Schouenborg teaches at least two attachment barbs disposed on the electrode body (Fig 1-5; para 0041: integral barbs 5 have tips 6 from electrode rod 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode body of Swanson ‘258 with at least two attachment barbs disposed on the electrode body, as taught by Schouenborg, for purpose of enabling the electrode to become even better anchored if submitted to a force seeking to withdraw it from a tissue (para 0011).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson ‘258 in view of US 9,020,608 to Swanson, hereinafter Swanson ‘608.
Regarding claim 19, Swanson ‘258 discloses (Fig 1-5) a spinal cord stimulation device (abstract) comprising: (a) an elongate lead body (stimulation lead body 120, 300; para 0029); (b) a deployable electrode array disposed at one end of the elongate lead body (Fig 4; para 0041: electrode 502), the deployable electrode array comprising: (i) a plurality of electrode contacts disposed on the deployable electrode array (Fig 4: contacts between bond pads 401; para 0041-0042); -19- (iii) a deployed configuration (Fig 3: configuration of 300 including 502; para 0029-0041), wherein the elongate lead body and the deployable electrode array are thin film components (Fig 3, 5; para 0029-0031, 0041: “flex film component 301”).
Swanson ‘258 does not disclose (ii) a delivery configuration in which the deployable electrode array has a reduced profile; (iii) a deployed configuration in which the deployable electrode array has an expanded, flat profile; and (iv) a deployment mechanism associated with the deployable electrode array, wherein the deployment mechanism is configured to urge the deployable electrode array into the deployed configuration.
However, Swanson ‘608 teaches (ii) a delivery configuration in which the deployable electrode array has a reduced profile (Fig 1b: paddle electrode 100 made flexible; Col 4, lines 32-65); (iii) a deployed configuration in which the deployable electrode array has an expanded, flat profile (Fig 1a; Col 4, lines 32-65); and (iv) a deployment mechanism associated with the deployable electrode array, wherein the deployment mechanism is configured to urge the deployable electrode array into the deployed configuration (springs 122 and 124 bias frame 104 to the expanded portion of Fig 1a; Col 4, lines 44-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the deployable electrode array of Swanson ‘258 with a delivery configuration in which the deployable electrode array has a reduced profile; a deployed configuration in which the deployable electrode array has an expanded, flat profile; and a deployment mechanism associated with the deployable electrode array, wherein the deployment mechanism is configured to urge the deployable electrode array into the deployed configuration, as taught by Swanson ‘608, for purpose of implanting a paddle style lead in the epidural space through an insertion tool without the need to remove vertebral tissue (Col 2, lines 19-50).
Regarding claim 20, Swanson ‘258 in view of Swanson ‘608 disclose the limitations of claim 19, but do not disclose wherein the device is positionable within a delivery shaft.
However, Swanson ‘608 further teaches wherein the device is positionable within a delivery shaft (Col 6, lines 26-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Swanson ‘258 wherein the device is positionable within a delivery shaft, as taught by Swanson ‘608, for purpose of implanting a paddle style lead in the epidural space through an insertion tool without the need to remove vertebral tissue (Col 2, lines 19-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792